Citation Nr: 1646004	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-44 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lip condition. 


REPRESENTATION

Appellant represented by:	Eric Brauer, Attorney


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to August 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2009 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a March 2013 rating decision, the RO granted the Veteran's claim for service connection for hearing loss.  Accordingly, this issue is no longer before Board. 

The Veteran requested a hearing before the Board, and such a hearing was scheduled in October 2016.  However, he failed to report for the hearing.  Without any statement as to good cause for missing the hearing or a timely request to reschedule, his hearing request is deemed withdrawn. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has numbness on the right side of his upper lip that is related to his dental surgery in service.  His service records show that he had stitches removed in February 1982 and lay statements support the Veteran's contentions that he experiences ongoing symptoms related to his claimed lip condition.  Because the Veteran has not been afforded a VA examination regarding his claim, the Board finds that a remand is necessary to obtain a VA examination prior to making a determination on the merits. 

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain any outstanding Philadelphia VAMC medical records from May 2015 to the present and associate them with the record.

2. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his claimed lip condition.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  Based on examination findings, medical principles, the Veteran's statements, and treatment records, the examiner should respond to the following:

(a) What are the Veteran's current diagnoses pertaining to his lip?

(b) For each diagnosed disorder, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder had its onset during or is otherwise related to any event in the Veteran's active duty service.  Please explain why or why not.

The reasons and bases for all opinions expressed should be provided.  The examiner should specifically discuss the Veteran's contentions and the in-service dental surgery the Veteran underwent in February 1982.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

3. After completion of the above, the Veteran's lip condition claim should be reviewed in light of any new evidence. If the claim is not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




